Citation Nr: 9935654	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-07 114A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the residuals of 
ankle sprains.  

2.  Entitlement to an increased rating for the service-
connected herniated nucleus pulposus of L5/S1, currently 
rated 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected right carpal tunnel syndrome, currently rated 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the RO.  



FINDING OF FACT

The veteran's claim of service connection for ankle sprain 
residuals is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for the residuals of ankle sprains.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question regarding this issue is whether the 
veteran has presented a well-grounded claim of service 
connection for a bilateral ankle disability.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The truthfulness of testimony offered by the veteran is 
presumed.  King at 21.  The evidence currently before the 
Board includes medical evidence suggesting that the veteran's 
eye condition had been aggravated by service .  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct. 38 U.S.C.A. §§ 1110, 1131.  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology after service. 38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Savage v. Gober, 10 Vet. App. 489 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service or during an 
applicable presumption period. Id.; Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  That evidence must be medical, unless 
it relates to a condition that may be attested to by lay 
observation, such as flat feet. Savage.  

The veteran's contends that he has residual ankle disability 
because he suffered sprain injuries in service.  

The veteran's service medical records reveal that the veteran 
sprained his left ankle while playing baseball in October 
1976.  He sprained his left ankle again while playing 
football in September 1977.  The veteran sprained his right 
ankle in December 1978.  On discharge examination in May 
1997, the veteran complained of frequent left ankle sprains 
with recurrent pain.  

A VA examination was conducted in January 1998.  A one-
centimeter by one-centimeter bony prominence was found over 
the anterolateral aspect of the lateral malleolus which, 
according to the examiner, might represent a traction 
osteophyte from the anterior talofibular ligament.  The 
diagnosis was that of persistent ankle pain, probable 
avulsion injury to the lateral left ankle.  

The veteran's claim of service connection for the residuals 
of ankle sprains is plausible based on service medical 
records showing that the veteran injured his ankles in 
service, his complaints of ankle pain since service and a VA 
examiner's finding that the veteran may have a probable 
avulsion injury to the lateral left ankle.  See Savage, 
supra.  

Although the examiner's speculative opinion is not sufficient 
to enable the veteran to prevail on his claim, such an 
opinion, when considered in the context of all the evidence, 
is sufficient to fulfill the requirement of a current 
disability under Caluza and Savage.  See Lee v. Brown, 10 
Vet. App. 336 (1997).  

Hence, the veteran's claim meets the requirements set forth 
in Caluza.  Accordingly, the Board finds the veteran has 
presented a well-grounded claim of service connection for 
residual ankle disability.  



ORDER

As the claim of service connection for residual ankle 
disability is well grounded, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

Because the claim of entitlement to service connection for 
bilateral ankle disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy, supra.  

The Board notes that there is no definitive opinion of record 
regarding whether the veteran has a current disability of the 
ankles.  In light of the lack of a definitive medical opinion 
of record, an orthopedic examination is needed to resolve 
this question.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Regarding the veteran's claims for increased ratings for the 
service connected herniated nucleus pulposus of L5/S1 and 
carpal tunnel syndrome, the Board notes that the provisions 
of 38 U.S.C.A. § 5107(a) have been met, in that the veteran's 
claim for an increased rating is well grounded based on the 
veteran's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  The VA has a duty to assist 
the veteran in development of facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a).  

The examinations currently of record fail to address whether 
the veteran's service-connected low back disability warrants 
compensation for functional loss due to pain or weakness, 
fatigability, incoordination or pain on movement of a joint.  
As such, the RO must address the applicability of 38 C.F.R. § 
4.40 (1999) regarding functional loss due to pain and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

It is essential that the examinations on which ratings are 
based adequately portray the anatomical damage and the 
functional loss, with respect to excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.  With any form 
of arthritis, the provisions of 38 C.F.R. § 4.59 (1999), as 
they pertain to painful motion, must also be specifically 
addressed by the examiner.  Hicks v. Brown, 8 Vet. App. 417 
(1995).  

In addition, the examinations of record do not adequately 
portray the current limitation of median nerve function 
resulting from the veteran's service-connected carpal tunnel 
syndrome.

As stated hereinabove, ongoing treatment records should be 
obtained.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed ankle 
conditions and the service-connected low 
back condition and right carpal tunnel 
syndrome since separation from service.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature and extent of the claimed 
ankle disability.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  The examiner 
should elicit from the veteran and record 
a full medical history and should report 
detailed medical findings.  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including the medical records 
noted hereinabove.  

3.  The RO should schedule the veteran 
for VA examinations to determine the 
current severity of his service-connected 
low back disability and right carpal 
tunnel syndrome.  All indicated testing 
in this regard should be completed.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should report 
detailed findings and describe fully the 
extent to which the service-connected low 
back disability causes functional 
limitation, to include objective evidence 
of limitation of motion due to pain; and 
to make specific findings as to whether 
there is any evidence of swelling, 
deformity or atrophy.  Regarding the 
veteran's carpal tunnel syndrome, the 
degree of paralysis of the median nerve 
should be determined.  A complete 
rationale for all opinions expressed must 
be provided in this regard.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claims.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he should be issued a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals







